


Exhibit 10.75


 

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Employment Agreement, first dated as of January 12, 2000, amended and
restated as of March 1, 2000, further amended and restated as of February 14,
2003, by and between Cendant Corporation, a Delaware corporation (“Cendant”) and
Thomas D. Christopoul (the “Executive”), is hereby further amended and restated
effective as of October 1, 2003 (the “Agreement”).

 

WHEREAS, Cendant desires to employ the Executive as Co-Chairman and Chief
Executive Officer of Cendant’s Financial Services Division, and the Executive
desires to serve Cendant in such capacity.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 


SECTION I

EMPLOYMENT

 

Cendant agrees to employ the Executive and the Executive agrees to be employed
by Cendant for the Period of Employment as provided in Section III below and
upon the terms and conditions provided in this Agreement.

 


SECTION II

POSITION AND RESPONSIBILITIES

 

During the Period of Employment, the Executive will serve as Co-Chairman and
Chief Executive Officer of Cendant’s Financial Services Division (“FSD”), and
subject to the direction of the Supervising Officer (as defined below), will
perform such duties and exercise such supervision with regard to the business of
FSD and Cendant as are associated with such position, as well as such additional
duties as may be prescribed from time to time by the Supervising Officer.  The
Supervising Officer will be a senior executive officer of Cendant designated by
the Chief Executive Officer of Cendant (the “CEO”) from time to time; provided,
that the Supervising Officer will be at all times either the CEO or an officer
who reports directly to the CEO (excluding the Managing Director of Cendant EMEA
and the Cendant General Counsel).  The Executive will, during the Period of
Employment, devote substantially all of his time and attention during normal
business hours to the performance of services for FSD and Cendant. The Executive
will be required to certify the accuracy of financial statements and results
applicable to business

 

--------------------------------------------------------------------------------


 

units under his control, subject to and in accordance with Cendant policy in
effect from time to time.   The Executive will maintain a primary office and
conduct his business in Parsippany, New Jersey, except for normal and reasonable
business travel in connection with his duties hereunder.

 


SECTION III

PERIOD OF EMPLOYMENT

 

The period of the Executive’s employment under this Agreement (the “Period of
Employment”) will begin on the date hereof and end on October 31, 2006, subject
to earlier termination as provided in this Agreement.

 

SECTION IV

COMPENSATION AND BENEFITS

 

A.                                   Compensation.

 

For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive, officer, director or
committee member of Cendant or any of their respective subsidiaries, divisions
or affiliates, the Executive will be compensated as follows:

 

i.                                          Base Salary.

 

Cendant will pay the Executive a fixed base salary (“Base Salary”) of not less
than $650,000, per annum. The Executive will be eligible to receive annual
increases as the Board of Directors of Cendant (the “Board”) deems appropriate,
in accordance with Cendant’s customary procedures regarding the salaries of
senior officers, but with due consideration given to the published Consumer
Price Index applicable to the New York/New Jersey greater metropolitan area. 
Base Salary will be payable according to the customary payroll practices of
Cendant, but in no event less frequently than once each month.

 

ii.                                       Annual Incentive Awards

 

The Executive will be eligible for discretionary annual incentive compensation
awards; provided, that the Executive will be eligible to receive an annual bonus
opportunity in respect of each fiscal year of Cendant during the Period of
Employment based upon a target bonus of not less than 100% of Base Salary,
subject to the attainment by Cendant of applicable performance targets
established and certified by the Compensation Committee of the Board (the
“Committee”).  The parties acknowledge that it is currently contemplated that
such performance targets

 

--------------------------------------------------------------------------------


 

will be stated in terms of “earnings before interest and taxes” of Cendant;
however, such targets may relate to such other financial and business criteria
of Cendant, or any of its subsidiaries or business units, as determined by the
Committee in its sole discretion (each such annual bonus, an “Incentive
Compensation Award”).

 

iii.                                    Long-Term Incentive Awards

 

The Executive will be eligible for stock option awards subject to the sole
discretion of the Committee; provided, however, that such options shall be
granted in accordance with the terms and conditions of the applicable option
plans of Cendant and shall have such other terms and conditions as determined by
the Committee in its sole discretion.

 

iv.                                   Additional Benefits

 

The Executive will be entitled to participate in all other compensation and
employee benefit plans or programs, and receive all benefits and perquisites,
for which salaried employees of Cendant are generally eligible under any plan or
program now in effect, or later established by Cendant, on the same basis as
similarly situated senior officers or Senior Executive Vice Presidents of
Cendant with comparable duties and responsibilities.  Without limiting the
generality of the foregoing, the Executive shall remain eligible to participate
in the Cendant Deferred Compensation Plan and shall be entitled to supplemental
executive medical benefits, tax and financial planning services, Park Avenue
Club membership, one automobile under any Cendant officer automobile program,
Fiddler’s Elbow Cendant Corporate Golf Membership, and air transportation
benefits; provided, however, that all such benefits and perquisites referenced
in this paragraph will be provided to the Executive if and to the extent Cendant
continues to provide them to other Senior Executive Vice Presidents of Cendant. 
The Executive will participate to the extent permissible under the terms and
provisions of such plans or programs, and in accordance with the terms of such
plans and program.  Cendant has no obligation hereunder or otherwise to maintain
any plan or program referenced under this paragraph.

 

Pursuant to prior agreement by letter dated May 2, 2003, the Executive agrees
that Cendant may terminate the Executive’s existing split dollar insurance
policy and that the Executive will transfer, immediately upon request by
Cendant, all of his rights pursuant to such policy (including rights to the cash
surrender value) to Cendant.  The Executive will execute such documents
necessary to effectuate the foregoing.

 

--------------------------------------------------------------------------------


 


SECTION V

BUSINESS EXPENSES

 

Cendant will reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties and obligations under this Agreement.  The Executive will comply with
such limitations and reporting requirements with respect to expenses as may be
established by Cendant from time to time and will promptly provide all
appropriate and requested documentation in connection with such expenses.

 


SECTION VI

DISABILITY

 

A.                                   If the Executive becomes Disabled, as
defined below, during the Period of Employment, the Period of Employment may be
terminated at the option of the Executive upon notice of resignation to Cendant,
or at the option of Cendant upon notice of termination to the Executive. 
Cendant’s obligation to make payments to the Executive under this Agreement will
cease as of such date of termination, except for Base Salary and Incentive
Compensation Awards earned but unpaid as of the date of such termination. For
purposes of this Agreement, “Disabled” means the Executive’s inability to
perform his duties hereunder, with or without reasonable accommodation, as a
result of serious physical or mental illness or injury for a period of no less
than 90 consecutive days, together with a determination by an independent
medical authority that (i) the Executive is currently unable to perform such
duties and (ii) in all reasonable likelihood such disability will continue for a
period in excess of 180 days.  Such medical authority shall be mutually and
reasonably agreed upon by Cendant and the Executive and such opinion shall be
binding on Cendant and the Executive.

 


SECTION VII

DEATH

 

In the event of the death of the Executive during the Period of Employment, the
Period of Employment will end and Cendant’s obligation to make payments under
this Agreement will cease as of the date of death, except for Base Salary and
Incentive Compensation Awards earned but unpaid through the date of death, which
will be paid to the Executive’s surviving spouse, estate or personal
representative, as applicable, and except for benefits provided under the terms
of any applicable employee benefit plan sponsored by Cendant.

 

--------------------------------------------------------------------------------


 


SECTION VIII

EFFECT OF TERMINATION OF EMPLOYMENT

 

A.                                   Without Cause Termination and Constructive
Discharge.  If the Executive’s employment terminates during the Period of
Employment due to either a Without Cause Termination or a Constructive Discharge
as defined below, subject to the Executive executing a release of claims against
Cendant as more fully described in paragraph D of this Section VIII (i) Cendant
will pay the Executive (or his surviving spouse, estate or personal
representative, as applicable) upon such event  (a) a lump sum amount equal to
the Executive’s then current Base Salary, plus the Executive’s then current
target Incentive Compensation Award, multiplied by three (3); provided, however,
that in no event will the Incentive Compensation Award exceed 100% of then
current Base Salary for purposes of such calculation and (b) any and all Base
Salary and Incentive Compensation Awards earned but unpaid through the date of
such termination, (ii) each option to purchase shares of Cendant common stock
granted to the Executive on or after January 12, 2000 shall, upon such event, 
become fully vested and exercisable and shall remain exercisable until the first
to occur of the second anniversary of such termination of employment or the
original expiration date of such option and (iii) the Executive shall be
provided with post-termination medical insurance benefits for such period of
time, and on such terms and conditions, no less favorable than as provided to
any other Senior Executive Vice President of Cendant following the date of this
Agreement (such benefits shall be limited to medical, dental and vision
benefits, and MERP and executive physical benefits; provided, that Cendant may
provide such benefits pursuant to individual policies or arrangements or
pursuant to Cendant plans).

 

B.                                     Termination for Cause; Resignation.  If
the Executive’s employment terminates due to a Termination for Cause or a
Resignation, Base Salary and any Incentive Compensation Awards earned but unpaid
as of the date of such termination will be paid to the Executive in a lump sum.
Except as provided in this paragraph, Cendant will have no further obligations
to the Executive hereunder.

 

C.                                     For purposes of this Agreement, the
following terms have the following meanings:

 

i.                                          “Termination for Cause” means (i)
the Executive’s willful failure to substantially perform his duties as an
employee of Cendant or any of its subsidiaries (other than any such failure
resulting from incapacity due to physical or mental illness), (ii) any act of
fraud, misappropriation, dishonesty, embezzlement or similar conduct against
Cendant or any of its subsidiaries, (iii) the Executive’s conviction of a felony
or any crime involving moral turpitude (which conviction, due to the passage of
time or otherwise, is not subject to further appeal), (iv) the Executive’s

 

--------------------------------------------------------------------------------


 

gross negligence in the performance of his duties or (v) the Executive
purposefully or negligently makes (or has been found to have made) a false
certification to Cendant pertaining to its financial statements.

 

ii.                                       “Constructive Discharge” means (i) any
material failure of Cendant to fulfill its obligations under this Agreement
(including without limitation any reduction of the Base Salary, as the same may
be increased during the Period of Employment, or other material element of
compensation), (ii) a material and adverse change to, or a material reduction
of, the Executive’s duties and responsibilities to Cendant; provided, however,
that a Constructive Discharge will not occur if Cendant requires the Executive
to assume either of the following positions: (A) the Chief Administrative
Officer Position (as defined below) or (B) the chairman and chief executive
officer position of a division of Cendant, (iii) the relocation of the
Executive’s primary office to any location more than fifty (50) miles from
Parsippany, New Jersey, (iv) the Supervising Officer is neither the CEO nor a
senior executive officer of Cendant who reports directly to the CEO or (v) the
Period of Employment expires on October 31, 2006 and Cendant does not offer to
extend such Period of Employment on substantially similar professional and
economic terms by at least two, and not more than three, additional year(s). 
The Executive will provide Cendant a written notice which describes the
circumstances being relied on for the termination with respect to this Agreement
within thirty (30) days after the event giving rise to the notice.  Cendant will
have thirty (30) days after receipt of such notice to remedy the situation prior
to the termination for Constructive Discharge.  For purposes of this paragraph,
the Chief Administrative Officer Position is a senior executive officer position
of Cendant, reporting to either the CEO, the Chief Operating Officer of Cendant,
or the Chief Financial Officer of Cendant, and having responsibility for
oversight, coordination, administration and management of all or substantially
all of the following corporate functions: Human Resources, Facilities,
Telecommunications, Telephone Call Centers, Information Technology and
Corporate-based Marketing and Relationships (or such other function of
equivalent size, scope and responsibility to Corporate-based Marketing and
Relationships).

 

iii.                                    “Without Cause Termination” or
“Terminated Without Cause” means termination of the Executive’s employment by
Cendant other than due to death, Disability or Termination for Cause.

 

iv.                                   “Resignation” means a termination of the
Executive’s employment by the Executive, other than in connection with a
Constructive Discharge.

 

D.                                    Conditions to Payment and Acceleration. 
All payments and benefits due to the Executive under this Section VIII shall be
made or provided as soon as practicable; provided, however, that such payments
and benefits shall be

 

--------------------------------------------------------------------------------


 

subject to, and contingent upon, the execution by the Executive (or his
beneficiary or estate) of a release of claims against Cendant and its affiliates
in such form determined by Cendant in its sole discretion (so long as such
release does not limit the Executive’s right to indemnification under Section X
hereof).  The payments due to the Executive under this Section VIII shall be in
lieu of any other severance benefits otherwise payable to the Executive under
any severance plan of Cendant or its affiliates.  To the extent any term or
condition of any option to purchase Cendant common stock conflicts with any term
or condition of this Agreement applicable to such option, the term or condition
set forth in this Agreement shall govern.

 


SECTION IX

OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT

 

A.                                   The Executive will, with reasonable notice
during or after the Period of Employment, furnish information as may be in his
possession and fully cooperate with Cendant and its affiliates as may be
requested in connection with any claims or legal action in which Cendant or any
of its affiliates is or may become a party; provided, that such cooperation does
not impose unreasonable hardship on the Executive and; further, provided, that
Cendant reimburses the Executive for reasonable expenses.

 

B.                                     The Executive recognizes and acknowledges
that all information pertaining to this Agreement or to the affairs, business,
results of operations, accounting methods, practices and procedures, members,
acquisition candidates, financial condition, clients, customers or other
relationships of Cendant or any of its affiliates (“Information”) is
confidential and is a unique and valuable asset of Cendant or any of its
affiliates.  Access to and knowledge of certain of the Information is essential
to the performance of the Executive’s duties under this Agreement.  The
Executive will not during the Period of Employment or thereafter, except to the
extent reasonably necessary in performance of his duties under this Agreement,
give to any person, firm, association, corporation, or governmental agency any
Information, except as may be required by law.  The Executive will not make use
of the Information for his own purposes or for the benefit of any person or
organization other than Cendant or any of its affiliates.  The Executive will
also use his best efforts to prevent the disclosure of this Information by
others.  All records, memoranda, etc. relating to the business of Cendant or its
affiliates, whether made by the Executive or otherwise coming into his
possession, are confidential and will remain the property of Cendant or its
affiliates.

 

C.                                    
i.                                          During the Period of Employment and
for a two (2) year period thereafter (the “Restricted Period”), irrespective of
the cause, manner or

 

--------------------------------------------------------------------------------


 

time of any termination, the Executive will not use his status with Cendant or
any of its affiliates to obtain loans, goods or services from another
organization on terms that would not be available to him in the absence of his
relationship to Cendant or any of its affiliates.

 

ii.                                       During the Restricted Period, the
Executive will not make any statements or perform any acts intended to or which
may have the effect of advancing the interest of any existing or prospective
competitors of Cendant or any of its affiliates or in any way injuring the
interests of Cendant or any of its affiliates.  During the Restricted Period,
the Executive, without prior express written approval by the Board, will not
engage in, or directly or indirectly (whether for compensation or otherwise) own
or hold proprietary interest in, manage, operate, or control, or join or
participate in the ownership, management, operation or control of, or furnish
any capital to or be connected in any manner with, any party which competes in
any way or manner with the business of Cendant, as such business or businesses
may be conducted from time to time, either as a general or limited partner,
proprietor, common or preferred shareholder, officer, director, agent, employee,
consultant, trustee, affiliate, or otherwise.  The Executive acknowledges that
Cendant’s businesses are conducted nationally and internationally and agrees
that the provisions in the foregoing sentence will operate throughout the United
States and the world.

 

iii.                                    During the Restricted Period, the
Executive, without express prior written approval from the Board, will not
solicit any members or the then-current clients of Cendant or any of its
affiliates for any existing business of Cendant or any of its affiliates or
discuss with any employee of Cendant or any of its affiliates information or
operation of any business intended to compete with Cendant or any of its
affiliates.

 

iv.                                   During the Restricted Period, the
Executive will not interfere with the employees or affairs of Cendant or any of
its affiliates or solicit or induce any person who is an employee of Cendant or
any of its affiliates to terminate any relationship such person may have with
Cendant or any of its affiliates, nor will the Executive during such period
directly or indirectly engage, employ or compensate, or cause or permit any
person with which the Executive may be affiliated, to engage, employ or
compensate, any employee of Cendant or any of its affiliates.  The Executive
hereby represents and warrants that the Executive has not entered into any
agreement, understanding or arrangement with any employee of Cendant or any of
its affiliates pertaining to any business in which the Executive has
participated or plans to participate, or to the employment, engagement or
compensation of any such employee.

 

--------------------------------------------------------------------------------


 

v.                                      For the purposes of this Agreement,
proprietary interest means legal or equitable ownership, whether through stock
holding or otherwise, of an equity interest in a business, firm or entity or
ownership of more than 5% of any class of equity interest in a publicly-held
company and the term “affiliate” will include without limitation all
subsidiaries and licensees of Cendant.

 

D.                                    The Executive hereby acknowledges that
damages at law may be an insufficient remedy to Cendant if the Executive
violates the terms of this Agreement and that Cendant will be entitled, upon
making the requisite showing, to preliminary and/or permanent injunctive relief
in any court of competent jurisdiction to restrain the breach of or otherwise to
specifically enforce any of the covenants contained in this Section IX without
the necessity of showing any actual damage or that monetary damages would not
provide an adequate remedy.  Such right to an injunction will be in addition to,
and not in limitation of, any other rights or remedies Cendant may have. 
Without limiting the generality of the foregoing, neither party will oppose any
motion the other party may make for any expedited discovery or hearing in
connection with any alleged breach of this Section IX.

 

E.                                      The period of time during which the
provisions of this Section IX will be in effect will be extended by the length
of time during which the Executive is in breach of the terms hereof as
determined by any court of competent jurisdiction on Cendant’s application for
injunctive relief.

 

F.                                      The Executive agrees that the
restrictions contained in this Section IX are an essential element of the
compensation the Executive is granted hereunder and but for the Executive’s
agreement to comply with such restrictions, Cendant would not have entered into
this Agreement.

 


SECTION X

INDEMNIFICATION

 

Cendant will indemnify the Executive to the fullest extent permitted by the laws
of the state of Cendant’s incorporation in effect at that time, or the
certificate of incorporation and by-laws of Cendant, whichever affords the
greater protection to the Executive.

 


SECTION XI

MITIGATION

 

The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the

 

--------------------------------------------------------------------------------


 

Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates.

 


SECTION XII

WITHHOLDING TAXES

 

The Executive acknowledges and agrees that Cendant may directly or indirectly
withhold from any payments under this Agreement all federal, state, city or
other taxes that will be required pursuant to any law or governmental
regulation.

 


SECTION XIII

EFFECT OF PRIOR AGREEMENTS

 

This Agreement will supersede any prior employment agreement between Cendant and
the Executive hereof, including, without limitation, that certain letter
agreement between Cendant and the Executive dated as of April 1, 1999 (except
with respect to any provisions in such letter agreement applicable to the
treatment of Cendant stock options in connection with any termination of the
Executive’s employment), and any such prior employment agreement will be deemed
terminated without any remaining obligations of either party thereunder.

 


SECTION XIV

CONSOLIDATION, MERGER OR SALE OF ASSETS

 

Nothing in this Agreement will preclude Cendant from consolidating or merging
into or with, or transferring all or substantially all of its assets to, another
corporation which assumes this Agreement and all obligations and undertakings of
Cendant hereunder.  Upon such a consolidation, merger or sale of assets the term
“Cendant” will mean the other corporation and this Agreement will continue in
full force and effect.

 


SECTION XV

MODIFICATION

 

This Agreement may not be modified or amended except in writing signed by the
parties.  No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver.  A waiver will
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that which is specifically
waived.

 

--------------------------------------------------------------------------------


 


SECTION XVI

GOVERNING LAW

 

This Agreement has been executed and delivered in the State of New York and its
validity, interpretation, performance and enforcement will be governed by the
internal laws of that state.

 


SECTION XVII

ARBITRATION

 

A.                                   Any controversy, dispute or claim arising
out of or relating to this Agreement or the breach hereof which cannot be
settled by mutual agreement (other than with respect to the matters covered by
Section IX for which Cendant may, but will not be required to, seek injunctive
relief) will be finally settled by binding arbitration in accordance with the
Federal Arbitration Act (or if not applicable, the applicable state arbitration
law) as follows:  Any party who is aggrieved will deliver a notice to the other
party setting forth the specific points in dispute.  Any points remaining in
dispute twenty (20) days after the giving of such notice may be submitted to
arbitration in New York, New York, to the American Arbitration Association,
before a single arbitrator appointed in accordance with the arbitration rules of
the American Arbitration Association applicable to employment disputes, modified
only as herein expressly provided.  After the aforesaid twenty (20) days, either
party, upon ten (10) days notice to the other, may so submit the points in
dispute to arbitration.  The arbitrator may enter a default decision against any
party who fails to participate in the arbitration proceedings.

 

B.                                     The decision of the arbitrator on the
points in dispute will be final, unappealable and binding, and judgment on the
award may be entered in any court having jurisdiction thereof.

 

C.                                     Except as otherwise provided in this
Agreement, the arbitrator will be authorized to apportion its fees and expenses
and the reasonable attorneys’ fees and expenses of any such party as the
arbitrator deems appropriate.  In the absence of any such apportionment, the
fees and expenses of the arbitrator will be borne equally by each party, and
each party will bear the fees and expenses of its own attorney.

 

D.                                    The parties agree that this Section XVII
has been included to rapidly and inexpensively resolve any disputes between them
with respect to this Agreement, and that this Section XVII will be grounds for
dismissal of any court action commenced by either party with respect to this
Agreement, other than post-arbitration

 

--------------------------------------------------------------------------------


 

actions seeking to enforce an arbitration award.  In the event that any court
determines that this arbitration procedure is not binding, or otherwise allows
any litigation regarding a dispute, claim, or controversy covered by this
Agreement to proceed, the parties hereto hereby waive any and all right to a
trial by jury in or with respect to such litigation.

 

E.                                      The parties will keep confidential, and
will not disclose to any person, except as may be required by law, the existence
of any controversy hereunder, the referral of any such controversy to
arbitration or the status or resolution thereof.

 


SECTION XVIII

SURVIVAL

 

Sections IX, X, XI, XII, and XVII will continue in full force in accordance with
their respective terms notwithstanding any termination of the Period of
Employment.

 


SECTION XIX

SEPARABILITY

 

All provisions of this Agreement are intended to be severable.  In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding will in no way affect the
validity or enforceability of any other provision of this Agreement.  The
parties hereto further agree that any such invalid or unenforceable provision
will be deemed modified so that it will be enforced to the greatest extent
permissible under law, and to the extent that any court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

CENDANT CORPORATION

 

 

 

 

 

/s/ Terry Conley

 

 

By:

Terry Conley

 

Title:

Executive Vice President,
Human Resources

 

 

 

 

 

THOMAS D. CHRISTOPOUL

 

 

 

 

 

/s/ Thomas D. Christopoul

 

 

--------------------------------------------------------------------------------
